DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Action on the Merits. Claims 1-16 are currently pending and are addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 11th, 2020 has been considered and entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is:
“a movement information setter that sets” in claims 1, 3-5, 7-10, and 12-16
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The specification does not cover the corresponding structure for the interpreted claim limitation. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Contingent Limitations
Claims 1, 9, 12, and 15-16 contain conditional limitations. Claims 1, 9, and 12 are system claims. Claim 15 is an apparatus claim. Claim 16 is a process claim.
Claim 1: “the movement setter sets, when the first user is determined to be scheduled…”
Claim 9: “and sets the movement information when the first user…”
Claim 12: “when the first moving body includes…”
Claim 15: “the movement setter sets, when the first user is determined to be scheduled…”
Claim 16: “the movement setter sets, when the first user is determined to be scheduled…”

With respect to conditional limitations in process claims, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

As claim 16 is a process claim, Ex Parte Schulhauser applies to limitations (5). See MPEP
2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the
performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").
	For example, the broadest reasonable interpretation of claim 16 does not require “setting the movement information to make the first moving body and a second moving body for transfer meet” since the conditional phrases “when” does not require that the determination is actually made
(i.e., “when the first user is determined to be scheduled to handle the confidential information while being in the first moving body with the second user also being in the first moving body”; -- rather than that it is determined). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Within at least claims 1, 3-5, 7-10, and 12-16 “movement information setter There are no structural aspects described that perform the function, set.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation:
“a movement information setter that sets” in claims 1, 3-5, 7-10, and 12-16
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not contain sufficient corresponding structure  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). See MPEP 2163.03, section VI.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 11-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the common confidential information" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the common confidential information" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1-16 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1. 

Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claims 1, 15, and 16, the claims recite the abstract idea of setting movement information related to movement of moving bodies, and mentally set ” sets movement information related to movement of each of the moving bodies, wherein 10the movement information setter sets, when the first user is determined to be scheduled to handle the confidential information while being in the first moving body with the second user also being in the first moving body, the movement information to make the first moving body and a second moving body for transfer meet”, where these claims fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”). These limitations, as drafted, are a simple process that under their broadest reasonable interpretation, covers the performance of the limitations of the mind. For example, the claim limitation encompasses mentally setting movement information vehicles for transferring a passenger, or alternatively, mentally generating movement information available to vehicles based on observations by a human. 
For example, a human could mentally and with the aid of pen and paper determine movement information for vehicles for transferring a passenger. 
Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the additional elements of a processor (Claim 1) and memory (Claim 16) are merely generic components used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”)
In addition, the limitation “ determines whether a schedule of a first user related to handling confidential information has 5occurred, based on a schedule of an action corresponding to each of a plurality of users; and determines whether a second user is on a first moving body carrying the first user based on a boarding/alighting schedule of moving bodies each moving along a route on a map” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff' d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a processor does not transform the abstract idea into a practical application of the abstract idea. 

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a processor (Claim 1) and memory (Claim 16) does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims 2-14 merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant claimed invention, when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “information processing apparatus” claim 15). 
Accordingly, claims 1-16 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi (JP 2019133356 A) (“Yoichi”) (Translation Attached) in view of Kotake (US 20200049521 A1) (“Kotake”) in view of Cao (US 20160364823 A1) (“Cao”).

With respect to claim 1, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (1) as noted above, such as a moving information setter, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

With respect to claim 1 Yoichi teaches a system comprising: a hardware processor that: determines whether a schedule of a first user has 5occurred, based on a schedule of an action corresponding to each of a plurality of users (Determines which vehicle will be used for a user pick up based on confirmation of users schedule: See at least Yoichi Paragraph 2 and 31); 
and determines whether a second user is on a first moving body carrying the first user based on a boarding/alighting schedule of moving bodies each moving along a route on a map (Determines if the vehicle contains multiple people: See at least Yoichi Paragraph 102); 
and a movement information setter that sets movement information related to movement of each of the moving bodies (Searching unit F21 Determines transfer points for each person in the vehicle: See at least Yoichi Paragraph 102),
Yoichi, however, fails to disclose that the user handles confidential information and wherein 10the movement information setter sets, when the first user is determined to be scheduled to handle the confidential information while being in the first moving body with the second user also being in the first moving body, the movement information to make the first moving body and a second moving body for transfer meet.
	Kotake, however, teaches that the movement information setter sets, when the first user is determined to be in the first moving body with the second user also being in the first moving body, the movement information to make the first moving body and a second moving body for transfer meet (Passengers in vehicle are taken to a transfer spot for the first user to transfer vehicles: See at least Kotake FIG.1 and Paragraphs 6-9).
	It would have been obvious to one of ordinary skill in the art to have modified the system of Yoichi so that the movement information setter sets, when the first user is determined to be in the first moving body with the second user also being in the first moving body, the movement information to make the first moving body and a second moving body for transfer meet, as taught by Kotake as disclosed above, in order to ensure efficient travel of a user (Kotake Paragraph 6 “The present disclosure has its object to provide a technology for enabling a user using ride-sharing to efficiently move to a destination.”).
	Yoichi in view of Kotake fail to explicitly disclose that the user is handling confidential information.
	Cao, however, teaches that a user is handling confidential information (User of a vehicle is delivering packages: See at least Cao Paragraph 6).
	It would have been obvious to one of ordinary skill in the art to have modified the system of Yoichi in view of Kotake so that a user is carrying confidential information, as taught by Cao as disclosed above, in order to ensure safe delivery of items (Cao Paragraph 1 “The present invention relates to transportation”).
The conditional limitations carried out in claim 1 are performed by movement information setter.  Yoichi in view of Kotake in view of Cao disclose the same structure (Yoichi Searching Unit F21 Paragraph 102)such that Yoichi in view of Kotake in view of Cao disclose a structure capable of performing limitation (1).
	
With respect to claim 15, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (4) as noted above, such as a moving information setter, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

With respect to claim 15, Yoichi teaches an information processing apparatus: a hardware processor that: determines whether a schedule of a first user has 5occurred, based on a schedule of an action corresponding to each of a plurality of users (Determines which vehicle will be used for a user pick up based on confirmation of users schedule: See at least Yoichi Paragraph 2 and 31); 
and determines whether a second user is on a first moving body carrying the first user based on a boarding/alighting schedule of moving bodies each moving along a route on a map (Determines if the vehicle contains multiple people: See at least Yoichi Paragraph 102); 
and a movement information setter that sets movement information related to movement of each of the moving bodies (Searching unit F21 Determines transfer points for each person in the vehicle: See at least Yoichi Paragraph 102),
Yoichi, however, fails to disclose that the user handles confidential information and wherein 10the movement information setter sets, when the first user is determined to be scheduled to handle the confidential information while being in the first moving body with the second user also being in the first moving body, the movement information to make the first moving body and a second moving body for transfer meet.
	Kotake, however, teaches that the movement information setter sets, when the first user is determined to be in the first moving body with the second user also being in the first moving body, the movement information to make the first moving body and a second moving body for transfer meet (Passengers in vehicle are taken to a transfer spot for the first user to transfer vehicles: See at least Kotake FIG.1 and Paragraphs 6-9).
	It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Yoichi so that the movement information setter sets, when the first user is determined to be in the first moving body with the second user also being in the first moving body, the movement information to make the first moving body and a second moving body for transfer meet, as taught by Kotake as disclosed above, in order to ensure efficient travel of a user (Kotake Paragraph 6 “The present disclosure has its object to provide a technology for enabling a user using ride-sharing to efficiently move to a destination.”).
	Yoichi in view of Kotake fail to explicitly disclose that the user is handling confidential information.
	Cao, however, teaches that a user is handling confidential information (User of a vehicle is delivering packages, the examiner interpreting specific package contains specific item/information as confidential information to customer See at least Cao Paragraph 6).
	It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Yoichi in view of Kotake so that a user is carrying confidential information, as taught by Cao as disclosed above, in order to ensure safe delivery of items (Cao Paragraph 1 “The present invention relates to transportation”).
The conditional limitations carried out in claim 1 are performed by movement information setter.  Yoichi in view of Kotake in view of Cao disclose the same structure (Yoichi Searching Unit F21 Paragraph 102) such that Yoichi in view of Kotake in view of Cao disclose a structure capable of performing limitation (4).

With respect to claim 16, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (5) as noted above, such as a moving information setter, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
With respect to claim 16, Yoichi teaches an information processing apparatus: a hardware processor that: determines whether a schedule of a first user has 5occurred, based on a schedule of an action corresponding to each of a plurality of users (Determines which vehicle will be used for a user pick up based on confirmation of users schedule: See at least Yoichi Paragraph 2 and 31); 
and determines whether a second user is on a first moving body carrying the first user based on a boarding/alighting schedule of moving bodies each moving along a route on a map (Determines if the vehicle contains multiple people: See at least Yoichi Paragraph 102); 
and a movement information setter that sets movement information related to movement of each of the moving bodies (Searching unit F21 Determines transfer points for each person in the vehicle: See at least Yoichi Paragraph 102),
Yoichi, however, fails to disclose that the user handles confidential information and wherein 10the movement information setter sets, when the first user is determined to be scheduled to handle the confidential information while being in the first moving body with the second user also being in the first moving body, the movement information to make the first moving body and a second moving body for transfer meet.
	Kotake, however, teaches that the movement information setter sets, when the first user is determined to be in the first moving body with the second user also being in the first moving body, the movement information to make the first moving body and a second moving body for transfer meet (Passengers in vehicle are taken to a transfer spot for the first user to transfer vehicles: See at least Kotake FIG.1 and Paragraphs 6-9).
	It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Yoichi so that the movement information setter sets, when the first user is determined to be in the first moving body with the second user also being in the first moving body, the movement information to make the first moving body and a second moving body for transfer meet, as taught by Kotake as disclosed above, in order to ensure efficient travel of a user (Kotake Paragraph 6 “The present disclosure has its object to provide a technology for enabling a user using ride-sharing to efficiently move to a destination.”).
	Yoichi in view of Kotake fail to explicitly disclose that the user is handling confidential information.
	Cao, however, teaches that a user is handling confidential information (User of a vehicle is delivering packages, the examiner interpreting specific package contains specific item/information as confidential information to customer : See at least Cao Paragraph 6).
	It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Yoichi in view of Kotake so that a user is carrying confidential information, as taught by Cao as disclosed above, in order to ensure safe delivery of items (Cao Paragraph 1 “The present invention relates to transportation”).
The conditional limitations carried out in claim 1 are performed by movement information setter.  Yoichi in view of Kotake in view of Cao disclose the same structure (Yoichi Searching Unit F21 Paragraph 102) such that Yoichi in view of Kotake in view of Cao disclose a structure capable of performing limitation (5).

	With respect to claim 2, Yoichi in view of Kotake in view of Cao teach that the movement information includes at least one of a meeting point 15where the first moving body and the second moving body meet and a meeting route that is a movement route to the meeting point (Transfer point for the two vehicles along with a route to get there is determined: See at least Kotake FIG.1 and Paragraphs 35-38).

	With respect to claim 3, Yoichi in view of Kotake in view of Cao teach that the schedule related to handling the confidential information includes scheduled time for starting to 20handle the confidential information (Vehicle receives information on start time for handling packages: See at least Cao Paragraphs 66-67 and Fig, 5B)
and the movement information setter sets the movement information to make the first moving body and the second moving body for transfer meet before the scheduled time or within a predetermined time period from the scheduled time (Determines earliest time for transfer: See at least Yoichi Paragraph 102).

With respect to claim 4, Yoichi in view of Kotake in view of Cao teach that the route on the map includes a plurality of meeting points that allow meeting of the moving bodies, and the movement information setter sets the movement information to make the first moving body and the second moving body for transfer meet at one of the plurality of meeting points (FIG. 1 of Kotake shows plurality of transfer points and one is set as the transfer location: See also at least Kotake Paragraphs 35-38).

With respect to claim 5, Yoichi in view of Kotake in view of Cao teach that the movement information setter selects the second moving body from the plurality of moving bodies based on a position of and empty information about each of the moving bodies (Second vehicle is chosen closest position and seat vacancies: See at least Yoichi Paragraph 31 and 102).

With respect to claim 6, Yoichi in view of Kotake in view of Cao teach that the one meeting point includes a position closest to the first moving body or the second moving body (At least Kotake FIG. 1 and Paragraph show transfer point being closest to the first and second vehicle and at an intersection of their paths).

	With respect to claim 13, Yoichi in view of Kotake in view of Cao teach that the movement information setter sets the movement information for at least one of the first moving body and the second moving body (Movement information for the first and second vehicle are set by the search unit F21: See at least Yoichi Paragraph 41).

	With respect to claim 14, Yoichi in view of Kotake in view of Cao teach that the hardware processor transmits a notification indicating the movement information set by the movement information setter to the at least one of the first moving body and the second moving body (The search unit F21 notifies the vehicles of the movement information: See at least Yoichi Paragraph 41).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoichi (JP 2019133356 A) (“Yoichi”) (Translation Attached) in view of Kotake (US 20200049521 A1) (“Kotake”) in view of Cao (US 20160364823 A1) (“Cao”) further in view of Yazaki (JP 2003281692 A) (“Yazaki”) (Translation attached).

With respect to claim 7, Yoichi in view of Kotake in view of Cao teach a moving information setter (Searching unit F21 Determines transfer points for each person in the vehicle: See at least Yoichi Paragraph 102) and that the first moving body and the second moving body meet at a transfer point (FIG. 1 of Kotake shows plurality of transfer points and one is set as the transfer location: See also at least Kotake Paragraphs 35-38).
Yoichi in view of Kotake in view of Cao fail to explicitly disclose that the movement information setter further sets speed of the moving bodies.
Yazaki, however, teaches setting speed of the moving bodies (Vehicle speed is set based on conditions of the environment: See at least Yazaki Paragraph 42).
It would have been obvious to one of ordinary skill in the art to have modified the system of Yoichi in view of Kotake in view of Cao so that the first moving body and the second moving body meet at a transfer point by having the movement information setter adjust the speeds of the moving bodies, as taught by Yazaki as disclosed above, in order to ensure accurate timing for transfer (Yazaki Paragraph 6 “It is an object of the present invention to provide a taxi dispatch method, a taxi dispatch system, a taxi terminal, a dispatch center terminal, and a program ”). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoichi (JP 2019133356 A) (“Yoichi”) (Translation Attached) in view of Kotake (US 20200049521 A1) (“Kotake”) in view of Cao (US 20160364823 A1) (“Cao”) further in view of König (US 20160202079 A1) (“König”).

With respect to claim 8, Yoichi in view of Kotake in view of Cao fail to explicitly disclose that the second moving body includes public transportation operated under an operation schedule, and the movement information setter sets the movement information based on the operation schedule to make 20B49949US01the first moving body and the second moving body meet.
König, however, teaches that the second moving body includes public transportation operated under an operation schedule (User transfers from a vehicle to public transport: See at least König Paragraph 60),
and the movement information setter sets the movement information based on the operation schedule to make20B49949US01 the first moving body and the second moving body meet (Route is adjusted so user reaches public transportation transfer point based on public transport schedule: See at least König Paragraph 115).
It would have been obvious to one of ordinary skill in the art to have modified the system of Yoichi in view of Kotake in view of Cao so that the second moving body includes public transportation operated under an operation schedule, and the movement information setter sets the movement information based on the operation schedule to make 20B49949US01the first moving body and the second moving body meet, as taught by König as disclosed above, in order to ensure accurate transfer meets based on various transportation types (König Paragraph 6 “In accordance with a first aspect of the invention there is provided a method of performing routing in a multi-modal transportation network represented using a plurality of segments”).

Claim 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi (JP 2019133356 A) (“Yoichi”) (Translation Attached) in view of Kotake (US 20200049521 A1) (“Kotake”) in view of Cao (US 20160364823 A1) (“Cao”) further in view of Matsushima (US 20200265542 A1) (“Matsushima”).

With respect to claim 9, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (2) as noted above, such as a moving information setter, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
The conditional limitations carried out in claim 9 are performed by movement information setter. Yoichi in view of Kotake in view of Cao disclose the same structure (Yoichi Searching Unit F21 Paragraph 102) such that Yoichi in view of Kotake in view of Cao disclose a structure capable of performing limitation (2).

With respect to claim 9, Yoichi in view of Kotake in view of Cao teach a user carrying confidential information (User of a vehicle is delivering packages: See at least Cao Paragraph 6).
Yoichi in view of Kotake in view of Cao fail to explicitly disclose that the movement information setter further determines whether the first user and the second user are in a same group regarding, 5and sets the movement information when the first user and the second user are determined to be in the same group.
Matsushima, however, teaches that the movement information setter further determines whether the first user and the second user are in a same group, 5and sets the movement information when the first user and the second user are determined to be in the same group (Server determines movement information and groups users based on their schedule: See at least Matsushima Paragraph 15).
It would have been obvious to one of ordinary skill in the art to have modified the system of Yoichi in view of Kotake in view of Cao so that the movement information setter further determines whether the first user and the second user are in a same group, based on schedule of handling confidential information, 5and then sets the movement information when the first user and the second user are determined to be in the same group, as taught by Matsushima as disclosed above, in order to accurately group users together (Matsushima Paragraph 1 “The present invention relates to a vehicle ride share assist system for providing a ride share service to users”).

	With respect to claim 10, Yoichi in view of Kotake in view of Cao in view of Matsushima teach the schedule of each of the users includes communication counterpart information indicating a counterpart with whom the user communicates, and 10the movement information setter determines that the first user and the second user corresponding to the common communication counterpart information are in a same group (User schedules are communicated to a computer and grouping is determined based on matches in their schedule: See at least Cao Abstract).

With respect to claim 12, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (3) as noted above, such as a moving information setter, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
The conditional limitations carried out in claim 9 are performed by movement information setter. Yoichi in view of Kotake in view of Cao disclose the same structure (Yoichi Searching Unit F21 Paragraph 102) such that Yoichi in view of Kotake in view of Cao disclose a structure capable of performing limitation (3).
	
	With respect to claim 12, Yoichi in view of Kotake in view of Cao in view of Matsushima teach that the schedule related to handling the confidential information includes a conference handling the confidential information (Communication is sent out for scheduling users to a group: See at least Cao Paragraphs 143-144).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoichi (JP 2019133356 A) (“Yoichi”) (Translation Attached) in view of Kotake (US 20200049521 A1) (“Kotake”) in view of Cao (US 20160364823 A1) (“Cao”) in view of Matsushima (US 20200265542 A1) (“Matsushima”) further in view of Matsushima II (US 20190130516 A1) (“Matsushima II”).

With respect to claim 11, Yoichi in view of Kotake in view of Cao in view of Matsushima a user carrying confidential information (User of a vehicle is delivering packages: See at least Cao Paragraph 6).
Yoichi in view of Kotake in view of Cao in view of Matsushima fail to explicitly disclose that a schedule of the action corresponding to each of a plurality of users includes participation information 15indicating whether the user is a member to participate in the schedule related to handling the confidential information, and the same group includes members participating in the schedule related to handling the common confidential information.
Matsushima II, however, teaches that a schedule of the action corresponding to each of a plurality of users includes participation information 15indicating whether the user is a member to participate in the schedule related to handling the confidential information, and the same group includes members participating in the schedule related to handling the common confidential information (Users are grouped together based on confirmation of participation: See at least Matsushima II Paragraphs 58-59).
It would have been obvious to one of ordinary skill in the art to have modified the system of Yoichi in view of Kotake in view of Cao in view of Matsushima so that a schedule of the action corresponding to each of a plurality of users includes participation information 15indicating whether the user is a member to participate in the schedule related to handling the confidential information, and the same group includes members participating in the schedule related to handling the common confidential information, as taught by Matsushima II as disclosed above, in order to ensure accurate grouping of users (Matsushima II Paragraph 1 “The present invention relates to a vehicle ride share assist system for assisting a plurality of users in sharing vehicle rides.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667